IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,933-01


                          EX PARTE BELVIN NORVELL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. D-1-DC-11-300742 IN THE 299TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to theft and was

sentenced to two years’ imprisonment.

        Applicant contends that he is being improperly held pursuant to a parole revocation warrant,

when he should have discharged his sentence in this case. Applicant was apparently arrested for new

charges and posted bond for those charges. However, because of the parole revocation warrant,

Applicant is not being released on bond. In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the
                                                                                                     2

appropriate forum for findings of fact.

       The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s sentence begin date, the date upon which Applicant

was released to parole or mandatory supervision, and the dates of issuance and execution of any

parole-revocation warrants. If Applicant is being held pursuant to a pre-revocation warrant, the

affidavit should state whether Applicant has been afforded a preliminary hearing or a final revocation

hearing, or whether he has waived the right to either or both hearings. The affidavit should state

whether or not Applicant’s parole or mandatory supervision has been revoked. If Applicant’s parole

or mandatory supervision has been revoked, the affidavit should state whether Applicant received

credit for time spent on parole or mandatory supervision, and if not, why not.

       The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. TEX . CODE CRIM . PROC. Art. 11.07 §3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

is currently confined, and if so, when he was arrested and whether he is confined pursuant to a parole

revocation warrant or on new charges. If Applicant is being held on a parole revocation warrant,

the trial court shall make findings of fact as to when the warrant was issued and executed, and as to

how long Applicant has been held pursuant to the revocation warrant. The trial court shall make

findings as to whether Applicant has been afforded a preliminary hearing or a final revocation

hearing, and if not, as to whether Applicant waived his right to either or both hearings. If
                                                                                                      3

Applicant’s parole or mandatory supervision has been revoked, the trial court shall make findings

as to whether Applicant has received all the credit to which he is entitled on this sentence, and as to

what the maximum discharge date is for this sentence. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.



Filed: September 17, 2014
Do not publish